Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 25, 2019

The Court of Appeals hereby passes the following order:

A20A0588. READALE M. THOMAS v. THE STATE.

      Readale Thomas pled guilty to voluntary manslaughter, and the trial court
sentenced him to 20 years of confinement for this charge.1 Thomas filed a motion to
vacate a void sentence, which the trial court denied. Thomas appeals this ruling.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). When a sentence is within the statutory range of
punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Thomas argues that his 25 year sentence for voluntary manslaughter exceeds
the maximum sentence permitted by law. Thomas, however, was sentenced to 20
years for voluntary manslaughter, which is a permissible sentence. See OCGA § 16-5-
2 (sentence for voluntary manslaughter is “not less than one nor more than 20 years”).


      1
       Thomas also pled guilty to criminal attempt to commit a felony, for which he
received a sentence of 20 years of probation and possession of a firearm during the
commission of a crime, for which he was sentenced to 5 years of confinement.
Thomas also seems to assert that his 5 year sentence for possession of a firearm
during the commission of a felony should have merged with his sentence for
voluntary manslaughter. These offenses do not merge. See Clark v. State, 206 Ga.
App. 10, 11 (1) (424 SE2d 310) (1992) (“the offense of possession of a firearm during
the commission of a crime is an offense separate and apart from voluntary
manslaughter”). Because Thomas’s sentence falls within the applicable range of
punishment, he has not raised a colorable void sentence claim. Accordingly, this
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/25/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.